  Case 1:21-mj-00447-SJB ECF No. 9, PageID.16 Filed 08/17/21 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                        Case No. 1:21−mj−447

   v.                                      Hon. Sally J. Berens

LOGAN JAMES BARNHART,

         Defendant.
                                      /


               CLERK'S NOTICE OF CRIMINAL TRANSFER


TO: Court Personnel, District of Columbia District Court
RE: Western District of Michigan Rule 5 Initial Appearance
    District of Columbia Case Number: 1:21−cr−00035
Please take notice of the above−mentioned transfer. We are herewith
transmitting to you the Western District of Michigan docket of proceedings
associated with the above−entitled case. The clerk will transmit the
additional applicable documents via email.
If a passport was previously collected, it will be transmitted by the Western
District of Michigan Probation and Pretrial Office to District of Columbia.
Please contact the Western District of Michigan Probation and Pretrial Office
at (616) 456−2384 for further assistance.
For further assistance regarding the Rule 5 Initial Appearance, please contact
the ECF Help Desk at ecfhelp@miwd.uscourts.gov, or by phone at (800)
290−2742 or (616) 456−2206.


                                            CLERK OF COURT

Dated: August 17, 2021               By:     /s/ Jenny Norton
                                            Deputy Clerk
